         Case 1:15-cr-00663-CM Document 116 Filed 07/08/21 Page 1 of 1
                                         U.S. Department of Justice

                                                                   United States Attorney
         !!_,
                                                                   Southern D zstnct
                                                                               '     oifNew ~ork
         ._-    I USDCSDNY                                         The Silvio J. Mollo Building
                l ooCUMENT                                         One Saint Andrew's Pla=a
                                                                   New York, New York 1000 7




BYECF
                DOC#:
                DATE FU.ED:
                                ~
                                ,
                ELECTRONICALLY FILED
                                I   -
                                  14 \~'11
                                                                   July 8, 2021

                                                                                           r1/
                                                                                                  jb✓
                                                                                                        7




Honorable Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:      United States v. Ramiz Povataj, 15 Cr. 663 (CM)
                                        r- .. .,, .... ,.. ,,...

Dear Judge McMahon:

        The Government writes to clarify two matters with respect to the violation of supervised
release proceeding held earlier today, July 8, 2021, in the above-captioned case. First, the
Government respectfully requests that the Court clarify that the defendant's newly-imposed term
of supervised release is 23 months, to comport with the applicable statutory maximum following
revocation. See 18 U.S .C. § 3583(h). Second, by this letter, the Government moves to dismiss
the outstanding violation specifications, following the defendant's guilty plea.

                                                                   Respectfully submitted,

                                                                    AUDREY STRAUSS
                                                                    United States Attorney for the
                                                                    Southern District of New York


                                                   By:             s/ Kimberly Ravener
                                                                   Kimberly Ravener
                                                                   Assistant United States Attorney
                                                                   (212) 637-2358


Cc:    Scott Tulman, Esq.
